                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


 JIMMY LEE MEDINA
                                                 CV 19–43–H–BMM–JTJ
                     Petitioner,

       vs.                                         ORDER

 LYNN GUYER,

                     Respondent.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on July 18, 2019 (Doc. 4.) Judge Johnston

recommended that Petitioner Jimmy Lee Medina’s Petition (Doc. 1) be dismissed

without prejudice as unexhausted.

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,


                                        -1-
      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 4) are ADOPTED IN FULL. Petitioner Medina’s Petition (Doc. 1) is

dismissed without prejudice as unexhausted.

      The Clerk of Court is directed to enter by separate document a judgment of

dismissal.

      A certificate of appealability is DENIED.

      DATED this 26th day of August, 2019.




                                      -2-
